DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s reply filed 03/25/2021 has been entered and fully considered. Claims 1-14 and 19-24 are pending, of which claims 1, 7 and 9 are currently amended and claims 19-24 are new. No new matter has been added.
In view of the amendment, the previous objections to the drawings and specification are withdrawn, however the drawings are now objected to on new grounds, the previous rejections under 35 USC 103 are maintained, and new claims 19-24 are rejected on new grounds under 35 USC 103. This action is final.

Drawings
The drawings are objected to because, while paragraphs [0034] and [0036] of the specification describe the reference number 55 as referring to a top surface of the floor, in Figs. 4A and 5A the reference number 55 points to a bottom surface of the floor 53.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 13, 14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0020915 A1 (Chi) in view of US 2010/0190055 A1 (Khakhalev ‘055).

    PNG
    media_image1.png
    352
    396
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    671
    348
    media_image2.png
    Greyscale

Regarding claims 1 and 9, Chi discloses a battery assembly (battery module comprising a plurality of cells 10) [0035] comprising first and second electrode tabs (positive electrode lead 21 and negative electrode lead 22) [0038], and a multi-piece bus bar cap assembly (bus bar assembly 1) comprising a first cap member (insertion-type bus bar 100) [0037] having a first floor and elongated side walls projecting substantially orthogonally from and adjoining the first floor, the first cap member 100 defining projections (first flat portion 110a) [0042] at distal ends of the first cap member, and a second cap member (side-adhering bus bars 200) having elongated side walls defining a pair of tab channels (fitting space S) that are configured to receive the first and second electrode tabs 21, 22 [0037], wherein the second cap member 200 defines recesses (concave corners between adhering portions 210 and cap adjusting portions 220) [0046] at first and second positions at the distal ends of the second cap member 200 (the 
Although Chi discloses that the first cap member has a substantially U-shaped outer surface, Chi does not disclose that it has a U-shaped cross-section, nor does it disclose that the projections or recesses are radial. However, the particular shape of the cross-section of the first cap member and of the projections and recesses are not critical to the operation of the bus bar assembly, and therefore they would have been obvious to modify as a matter of choice for one of ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV. B.

    PNG
    media_image3.png
    367
    419
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    355
    468
    media_image4.png
    Greyscale

	Chi does not teach that the second cap member has a second floor, the side walls projecting substantially orthogonally from and adjoining the second floor to form an M-shaped cross-section at distal ends of the second cap member, and forming a U-shaped cross-section extending between the distal ends of the second cap member, the M shaped cross-section defining a pair of tab channels adjacent to the second floor that are configured to receive the first and second electrode tabs. Khakhalev ‘055 however teaches an interconnecting member 10 (second cap member) that has a pair of side walls 20 operatively connected to or formed integrally with a base 12 (second floor) to define a generally U-shaped profile, whereby the base 12 can be mounted to an interconnect board 18 of the battery module 50 [0018], and further having a plurality of tabs or interconnect extensions 16 [0019] formed at distal ends, wherein the interconnect extensions 16 are folded over cell tabs 30A, 30B (forming a substantially M-shaped cross-section defining a pair of tab channels) so as to provide added strength and support to the welded joints by reducing the effects of shearing stresses [0025], [0031], [0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the side-adhering bus bars of Chi with a second floor and side 
Regarding claims 2 and 10, Chi further discloses that the first and second electrode tabs 21, 22 are welded to the multi-piece bus bar cap assembly along a respective length of the first 100 and second cap members 200 when the first cap member 100 is at the second position [0066]. See Fig. 9. Although Chi does not specifically disclose that the welding is laser welding, it would have been obvious to one or ordinary skill in the art to choose a suitable welding method as one of a limited number of well-known options for welding electrode tabs. Note also that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113.
Regarding claims 3 and 11, Chi further discloses that the first cap member 100 is constructed on a bi-metallic material (tin-plated copper) [0040].

Regarding claims 6 and 14, Chi does not specifically disclose that the non-metallic material is molded plastic, however, molded plastic would have been clearly suggested to one of ordinary skill in the art based on Chi’s disclosure of an insulating material.
Regarding claim 7, Chi further discloses that the projections 110a and the recesses (inner corners between adhering portions 210 and cap adjusting portions 220) are convex and concave features, respectively, that press-fit into engagement with one another (via the electrode leads) to mechanically mount the first cap member 100 to the second cap member 200 (the side-adhering bus bars 200 are adhered so that the positive electrode leads 21 and the negative electrode leads 22 are compressed between the insertion-type bus bar 100 and the side-adhering bus bars 200) [0066]. See Figs. 5, 9.
Regarding claim 8, Chi is silent as to the specific dimensions of the tab channels S and the first and second electrode tabs 21, 22, however, limitations relating to the size are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); MPEP 2144.04 IV. A.
Regarding claim 21, Chi further teaches that the first cap member 100 has a first elongated body with a first section having a first U-shaped cross-section (extending the full height of the insertion-type bus bar 100) with a first width (at the first flat portions 110a) and a second section having a second U-shaped cross-section (at the lower portion of the insertion-
Regarding claim 22, Chi further teaches that the first side walls (at the first flat portion 110a) project from the first floor at a first angle to define the first U-shaped cross-section, and the first side walls (at the second tapering portion 120) project from the first floor at a second angle, distinct from the first angle, to define the second U-shaped cross-section [0042], [0043]. See Figs. 5, 9.
Regarding claim 23, Chi further teaches that the first elongated body includes a first central region and the first distal ends at opposing longitudinal ends of the first central region, wherein the first central region has the first U-shaped cross-section with the first width, and each of the first distal ends has the second U-shaped cross-section with the second width (the insertion-type bus bar 100 has the same shape along its whole length, such that both the central region and the distal ends include both the first and second U-shaped cross-sections). See Fig. 5.
Regarding claim 24, Chi further teaches that the first side walls (at the first flat portions 110a) abut the first and second electrode tabs 21, 22 along the first section of the first elongated body, and wherein the first side walls (at the second flat portion 110b) abut the second side walls 300 along the first elongated body [0043]. See Fig. 9.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0020915 A1 (Chi) in view of US 2010/0190055 A1 (Khakhalev ‘055), as applied to claims  1-3, 5-11, 13, 14 and 21-24 above, and further in view of US 2011/0020690 (Khakhalev ‘690).
.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0020915 A1 (Chi) in view of US 2010/0190055 A1 (Khakhalev ‘055), as applied to claims  1-3, 5-11, 13, 14 and 21-24 above, and further in view of US 20130164599 A1 (Kim).
The combination of Chi and Khakhalev ‘055 teaches the battery assembly of claim 1, as shown above, but does not teach hemispherical protuberances and cavities. Kim however teaches providing a plurality of hemispherical coupling protrusions 315 and corresponding holes 325 on respective members to be coupled, so that they may be easily coupled and that productivity of the battery module may be improved [0066]. See Figs. 6B. 6C. Therefore it .

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
The applicant argues that In re Dailey cannot be relied upon to show obviousness of the claimed radial projections and radial recesses, because in the claimed invention the radial projections and radial recesses are not a matter of design choice but rather have a functional purpose of mechanically connecting the two cap members and securing the electrode tabs within the tab channels. However, these are functions that are achieved in the claimed invention by the presence of the projections and recesses, not by their particular shape. In re Dailey is not being relied on to teach the presence of projections and recesses; projections and recesses are already disclosed by Chi. Rather, Chi is only being modified to change the shape of the projections and recesses from an angular shape to a radial shape. The applicant has failed to show that the radial shape of the claimed projections and recesses has any significance in the claimed invention as compared to an angular shape, and therefore the claimed radial shape still 
The applicant further argues that the space S and intervening leads 21, 22 prevent projections on Chi’s insertion type bus bar 100 from mechanically interfacing with the side-adhering bus bars 200. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The applicant further argues that incorporation of Khakhalev’s U-shaped section into Chi’s side-adhering bus bar assembly 200 would make it impossible to feed the leads 21, 22 through the gap space S, however this is not persuasive because Khakhalev also includes a gap space for receiving the electrode leads 30A, 30B, as shown in Figs. 3A, 3B. More specifically, in making the combination, Khakhalev’s interconnect extensions 16 that are disposed on the outer surfaces of the electrode leads 30A, 30B are considered to be analogous to the bus bar assembly 200 of Chi, such that Khakhalev’s U-shaped and M-shaped cross-sections could be incorporated into Chi by simply connecting the bus bar assemblies 200 with a member like Khakhalev’s base 12 and side walls 20, that extends from the bus bar assemblies 200 over the top of the leads to the inside surface of the leads, thus allowing the leads to remain sandwiched (like in Khakhalev between the interconnect extensions 16 and the side wall 20) in the same space S as in Chi.
For the above reasons, the previous rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727